MEMORANDUM **
Robert R. Maldonado, Jr. appeals from the 200-month sentence imposed following his guilty plea conviction for conspiracy to distribute and possess with intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Because Maldonado’s contention regarding ineffective assistance of counsel is inappropriate for resolution on direct appeal, we decline to review it. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
We dismiss Maldonado’s remaining contentions in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.